 
Exhibit 10.44


STOCK PURCHASE AGREEMENT


THIS AGREEMENT is made and entered into this 15th day of January 2009, by and
among Jack McKenzie and Paul Walraven, individuals having an address at c/o
Samuel Bailey, Jr. Attorney-at-Law, 2 Bridgewater Road, Farmington, CT 06032
("Sellers"), and Drinks Americas, Inc., a Delaware corporation, having offices
at 372 Danbury Road, Suite 163, Wilton, CT 06897 ("Purchaser").


 W I T N E S S E T H:


WHEREAS, the Sellers are the record owner and holder of all of the issued and
outstanding shares of the capital stock (the “Stock”) of Olifant USA, Inc. (the
"Corporation"), a Connecticut corporation, which Corporation has issued capital
stock of 200 shares of no par value common stock;


WHEREAS, pursuant to Schedule A, the Sellers each own the number of shares of
Stock opposite their names on such schedule;


WHEREAS, the Corporation (and the Sellers through their capacities with the
Corporation) is involved in the ownership, distribution, marketing and promotion
of alcoholic beverages (the “Liquor Business”) particularly through its interest
in Olifant Vodka (including its ownership of two (2) United States trademarks
represented by trademark registration numbers 2,850,835 and 2,405,580 for the
trademark “OLIFANT” (the “Trademarks), which Trademarks are attached hereto and
made a part hereof as Exhibit A);


WHEREAS, the Purchaser is in the Liquor Business and wishes to expand its
product portfolio by effectively acquiring a majority interest in the Company;
and


WHEREAS, the Purchaser desires to purchase a majority of the Stock from the
Sellers, and the Sellers desire to sell said stock to Purchaser, all upon the
terms and subject to the conditions hereinafter set forth.


NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement, and in order to consummate the purchase and sale of
the Stock aforementioned, it is hereby agreed as follows:


1. PURCHASE AND SALE: Subject to the terms and conditions hereinafter set forth,
at the closing of the transaction contemplated hereby (the “Closing”), (i) as
listed on Schedule A annexed hereto and made a part hereof, the Sellers shall
each sell, convey, transfer, and deliver to the Purchaser the number of shares
of Stock (represented by one or more certificates) listed on Schedule A opposite
their names, representing an aggregate of ninety per cent (90%) (i.e., a total
of 180 shares) of the Stock, and (ii) the Purchaser shall purchase from the
Sellers such shares in consideration of the purchase price (the “Purchase
Price”) set forth in this Agreement. The certificates representing the Stock
that is the subject of this Agreement shall be duly endorsed for transfer or
accompanied by appropriate stock transfer powers duly executed in blank, in
either case with signatures guaranteed in the customary fashion, all at the
expense of Sellers. The Closing shall be held at 372 Danbury Rd, Wilton, CT
06897, January  15th at 10 AM, or such other place, date and time as the parties
hereto may otherwise agree.
 
 
1

--------------------------------------------------------------------------------

 
 
In the event that either or both of the Sellers desire to sell all or part of
their remaining 10% of the Stock, Purchaser shall have the right of first
refusal to buy such shares at the same price that the Sellers would sell to a
third party. If a third party should make an offer to purchase any or all of
such remaining Stock, the Sellers shall each have the obligation to disclose the
proposed terms of such offer to Purchaser. Purchaser agrees that it shall not
utilize Connecticut General Statute Merger Provision to compel Jack McKenzie to
sell his 10% interest in Olifant Stock.


2. AMOUNT AND PAYMENT OF PURCHASE PRICE. The total consideration and method of
payment thereof are as fully set forth on Exhibit "B" attached hereto and made a
part hereof.


3. LIABILITIES ASSUMED BY PURCHASER.
The assets and liabilities of the Corporation are as quantified and described in
the Financial Statements (as defined below).  The valuation of the assets and
liabilities of the Corporation shall be  agreed to by Purchaser and Sellers at
Closing. Loans payable due each of the Sellers under Long Term Liabilities on
the preliminary balance sheet at Closing shall be obligations of Sellers and
shall be removed from the final balance sheet as of Closing.  In the event that
the remaining net assets, assets less liabilities, of the Corporation is
negative the Sellers agree to reduce amounts owed to them by the Corporation,
which are  disclosed under current liabilities on the Closing balance sheet, in
order to  adjust net assets to zero (0). If, after reducing all amounts due
Sellers as of Closing, net assets of the Corporation remain negative the
Purchase Price shall be reduced by such negative amount and shall  be applied
against the first cash payment.  Other than as included in the Financial
Statements and as otherwise may be agreed to by the parties pursuant to this
Agreement, Purchaser and Sellers agree that Purchaser shall not assume, nor
shall Purchaser in any way be deemed responsible for, any other liability,
obligation, claim or commitment, contingent, actual or otherwise, known or
unknown , of the Corporation, or any of its, directors, officers, employees or
agents (including Sellers), it being expressly understood and agreed that
Sellers shall be responsible for any such undisclosed liabilities up to and
including the Closing Date, including, but not limited to, any undisclosed
sales, income, payroll or other taxes, and any undisclosed obligations to
suppliers (of goods or services), distributors, warehouses, shippers, truckers,
attorneys, accountants, lenders, employees, officers and directors, and
contractors. Notwithstanding the preceding sentence, Purchaser specifically
agrees that it will, at and upon the Closing, assume those certain liabilities
and obligations contained in the Financial Statements and as fully set forth in
Schedule “C” attached hereof and made a part hereof (the “Assumed Liabilities”)
including, without limitation, those certain accounts payable to Wenneker
Distillers (for production of Olifant Vodka prior to the December 1, 2008).
Purchaser agrees to pay on terms that purchaser reserves the right to negotiate
the payment and timing of payment with Wenneker Distiller, those account
payables fully set forth in Schedule "C" owed to Wenneker Distillers. In order
to guarantee and secure to Purchaser that there are no undisclosed liabilities
of the Corporation, all payments to Sellers on account of the Note and the
Contingent Consideration outlined on Exhibit B shall be pledged as collateral
security for Purchaser therefore, such that to the extent that, after Closing,
Purchaser or the Corporation are called upon to pay or discharge any undisclosed
liabilities, Purchaser shall have the right (amongst all other rights at law and
in equity) to offset any such undisclosed liabilities against any such Note or
Contingent Consideration payments. Should Purchaser claim an offset it shall
send written notice to Sellers.  The Purchasers right to apply such
offsets  shall terminate 18 months from the Closing Date except for liabilities
for federal , state and local taxes which shall survive for the period of any
statutes of limitations with respect thereto.. No such termination shall
relieve  Sellers of any remaining undisclosed liabilities or contingencies not
agreed upon and assumed by Purchaser at Closing. Once an offset amount is agreed
to by Purchaser and Sellers, such offset  shall be applied, pro rata as to the
value of the cash and stock  consideration, against the next due installment
payment.  Upon any offset Purchaser shall assign all of its rights in any offset
item to Sellers and should Purchaser subsequently recover any item it has
offset, it shall promptly reimburse Sellers for the value of such recovery.


 
2

--------------------------------------------------------------------------------

 
 
4. FINANCIAL STATEMENTS


Sellers, no later than two weeks from the Closing Date, will provide to the
Purchaser the required financial statements and related footnote disclosure (the
“Financial Statements”) as is required by publicly traded companies pursuant to
U.S. Securities and Exchange Commission regulations which financial statements
are more fully described in Schedule “B” annexed hereto and made a part hereof.
Such financial statements and related footnote disclosure as of and for the
periods then ended: February 29, 2008, August 31, 2008 and 2007_(including a
balance sheet, statement of operations, statement of changes in stockholders’
equity and cash flow statement) will be prepared in accordance with generally
accepted accounting principals.




5. REPRESENTATIONS AND WARRANTIES OF SELLERS. Sellers each hereby warrant and
represent as follows:


(a) Organization and Standing. The Corporation is a corporation duly organized,
validly existing and in good standing under the laws of the State of Connecticut
and has the corporate power and authority to carry on its business as it is now
being conducted.


(b) Financial Information. All financial information provided to the Purchaser
fairly present the financial condition of the Corporation for the time period
presented.


(c) No Material Liabilities. The Corporation is not subject to any material
liability (including, without limitation, unasserted claims whether known or
unknown), whether absolute, contingent, accrued or otherwise, which has not been
shown or which is in excess of amounts shown or reserved for in financial
information presented to Purchaser.


(d) Status of Proprietary Assets. The Corporation has full title and ownership
of, or is duly licensed under or otherwise authorized to use all trademarks
(including the Trademarks), domain names, trade names, confidential and
proprietary information, designs and proprietary rights, necessary to enable it
to carry on its business as now conducted without any conflict with or
infringement of the rights of others.
 
 
3

--------------------------------------------------------------------------------

 
 
(e) Litigation. There is no action, suit, proceeding, claim, arbitration or
investigation pending (“Litigation”) (or, to the Sellers knowledge, currently
threatened) against the Corporation, its activities, properties or assets or, to
the Sellers knowledge, against any officer, director or employee of the
Corporation in connection with such officer’s, director’s or employee’s
relationship with, or action taken on behalf of, the Corporation, except for any
such Litigation that individually or in the aggregate would have no material
adverse impact on the Corporation’s business.


(f) Compliance with Law and Documents. The Corporation, except for any
violations that individually or in the aggregate would have no material adverse
impact on the Corporation’s business, is in compliance with all applicable
statutes, laws, regulations and executive orders of the United States of America
and all states or other governmental bodies and agencies having jurisdiction
over the Corporation’s business or properties. The Corporation has not received
any notice of any violation of any such statue, law, regulation or order which
has not been remedied prior to the date hereof.


(g) Restrictions on Stock.


(i). The Sellers are not a party to any agreement, written or oral, creating
rights in respect to the Corporation's Stock in any third person or relating to
the voting of the Corporation's Stock.


(ii). Sellers are the lawful owners of the Stock, free and clear of all security
interests, liens, encumbrances, equities and other charges.


(iii). Sellers have full power and authority to execute this Agreement and
consummate the transactions contemplated hereby, and this Agreement is binding
on the Sellers and enforceable in accordance with its terms. The execution and
delivery of this Agreement and consummation of the transactions contemplated
hereby do not violate or conflict with or constitute a default under any
material contract, agreement or commitment of any kind to which the Sellers are
a party or by which the Sellers or the Sellers property is bound, or to the
Sellers knowledge any existing applicable law, rule, regulation, judgment, order
or decree of any government, governmental instrumentality or court, domestic or
foreign, having jurisdiction over the Sellers or any of the Sellers property.


(iv). There are no existing warrants, options, stock purchase agreements,
redemption agreements, restrictions of any nature, calls or rights to subscribe
of any character relating to the stock, nor are there any securities convertible
into such stock.


(h) Taxes. Corporation has timely filed all required federal, state, county and
local income, excise, withholding, property, sales, franchise, liqueur, and
other tax returns, declarations and reports which are required to be filed on or
before the date hereof and has paid or reserved for all taxes which have become
due pursuant to such returns or pursuant to any assessment which has become
payable except for taxes which it has contested in good faith.
 
 
4

--------------------------------------------------------------------------------

 
 
6. REPRESENTATIONS AND WARRANTIES OF SELLER AND PURCHASER. Sellers and Purchaser
hereby represent and warrant that there has been no act or omission by Sellers,
Purchaser or the Corporation which would give rise to any valid claim against
any of the parties hereto for a brokerage commission, finder's fee, or other
like payment in connection with the transactions contemplated hereby.


7. EMPLOYMENT AGREEMENT. At the Closing, the Purchaser, as employer, and Jack
McKenzie, as employee, will enter into an employment agreement in the form
attached hereto as Exhibit C.


8. GENERAL PROVISIONS


(a) Entire Agreement. This Agreement (including the exhibits hereto and any
written amendments hereof executed by the parties) constitutes the entire
Agreement and supersedes all prior agreements and understandings, oral and
written, between the parties hereto with respect to the subject matter hereof.
No supplement, modification or amendment of this Agreement shall be binding
unless executed in writing by all the parties. No waiver of any of the
provisions of this Agreement shall be deemed, or shall constitute, a waiver of
any other provisions, whether of not similar, nor shall any waiver constitute a
continuing waiver. No waiver shall be binding unless executed in writing by the
party making the waiver.


(b) Sections and Other Headings. The section and other headings contained in
this Agreement are for reference purposes only and shall not affect the meaning
or interpretation of this Agreement.


(c) Counterparts. This Agreement may be executed simultaneously in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument


(d) Third Parties Nothing in this Agreement, whether expressed or implied, is
intended to confer any rights or remedies on any persons other than the parties
to hereto and
their respective successors and assigns, nor is anything in this Agreement
intended to relieve or discharge the obligation or liability of any third
parties to any party to this Agreement, nor shall any provisions hereof give any
third party any right of subrogation or action over against any party to this
Agreement.


(e) Successors and Assigns. This Agreement shall be binding on and shall inure
to the benefit of the parties to it and their respective heirs, legal
representatives, successors and assigns.


(e) Governing Law. This Agreement and all transactions contemplated hereby,
shall be governed by, construed and enforced in accordance with the laws of the
State of Connecticut. In the event that litigation results from or arises out of
this Agreement or the performance thereof, the parties agree to reimburse the
prevailing party's reasonable attorney's fees, court costs, and all other
expenses, whether or not assessable by the court as costs, in addition to any
other relief to which the prevailing party may be entitled.
 
 
5

--------------------------------------------------------------------------------

 
 
(f) Notices. All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be validly given or made to another
party if given by personal delivery, facsimile, or if deposited in the United
States mail, certified or registered, postage prepaid, return receipt requested.
If such notice, demand or other communication is given by personal delivery or
facsimile, service shall be conclusively deemed made at the time of receipt. If
such notice, demand or other communication is given by mail; such notice shall
be conclusively deemed given forty-eight (48) hours after the deposit thereof in
the United States mail addressed to the party to whom such notice, demand or
other communication is to be given at the address(es) as hereinafter set forth:


If to Sellers:


c/o Samuel Bailey, Jr. Attorney-at-Law
2 Bridgewater Road
Farmington, CT 06032


If to Purchaser:


Drinks Americas Inc.
372 Danbury Road
Wilton, CT 06897
Attn: J. Patrick Kenny


Any party may change its address for purposes of this paragraph by giving the
other party (ies) written notice of the new address in the manner set forth
above.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.


PURCHASER:


DRINKS AMERICAS, INC.


By. ______________________________
       J. Patrick Kenny, CEO and President




SELLER:


By: _______________________________
         Jack McKenzie


SELLER:


By: _______________________________
         Paul Walraven
 
 
6

--------------------------------------------------------------------------------

 
 
SCHEDULE A
STOCK OWNERSHIP and SELLING SHARES



 
Owned
Shares
Selling
Shares
     
Jack McKenzie
100
80
 
 
 
Paul Walraven
100
100

 
 
7

--------------------------------------------------------------------------------

 
 
SCHEDULE B
FINANCIAL STATEMENTS
 


As of February 29, 2008 and the fiscal year then ended


As of August 31, 2008 and 2007 and each of the six month periods then ended
 
 
8

--------------------------------------------------------------------------------

 
 
EXHIBIT “A”
TRADEMARKS




Word Mark
 
OLIFANT
     
Goods and Services
 
IC 033. US 047 049. G & S: Distilled spirits; distilled liquors. FIRST USE:
19850400. FIRST USE IN COMMERCE: 19850400
     
Mark Drawing Code
 
(1) TYPED DRAWING
     
Serial Number
 
78220265
     
Filing Date
 
February 28, 2003
     
Current Filing Basis
 
1A
     
Original Filing Basis
 
1A
     
Published for Opposition
 
March 16, 2004
     
Registration Number
 
2850835
     
Registration Date
 
June 8, 2004
     
Owner
 
(REGISTRANT) OLIFANT USA, INC CORPORATION CONNECTICUT 300 Country Club Road Avon
CONNECTICUT 060012508
     
Attorney of Record
 
George A. Pelletier, Jr.
     
Prior Registrations
 
2405580
     
Type of Mark
 
TRADEMARK
     
Register
 
PRINCIPAL
     
Live/Dead Indicator
 
LIVE

 
 
9

--------------------------------------------------------------------------------

 
 
Word Mark
 
OLIFANT
     
Translations
 
The English translation of "OLIFANT" is "elephant" in Dutch.
     
Goods and Services
 
IC 033. US 047 049. G & S: vodka. FIRST USE: 19850400. FIRST USE IN COMMERCE:
19850400
     
Mark Drawing Code
 
(1) TYPED DRAWING
     
Serial Number
 
75721567
     
Filing Date
 
June 9, 1999
     
Current Filing Basis
 
1A
     
Original Filing Basis
 
1A
     
Published for Opposition
 
August 29, 2000
     
Registration Number
 
2405580
     
Registration Date
 
November 21, 2000
     
Owner
 
(REGISTRANT) ALLIED DOMECQ SPIRITS & WINE BENELUX B.V. LTD LIAB CO NETHERLANDS
P. O. Box 1259 Camp Hill PENNSYLVANIA 170111259
(LAST LISTED OWNER) Olifant USA, Inc. CORPORATION CONNECTICUT P. O. Box 1259
Camp Hill PENNSYLVANIA 170011259
     
Assignment Recorded
 
ASSIGNMENT RECORDED
     
Attorney of Record
 
George A. Pelletier, Jr.
     
Prior Registrations
 
1341358
     
Type of Mark
 
TRADEMARK
     
Register
 
PRINCIPAL
     
Affidavit Text
 
SECT 15. SECT 8 (6-YR).
     
Live/Dead Indicator
 
LIVE

 
 
10

--------------------------------------------------------------------------------

 
 
EXHIBIT "B”
PURCHASE PRICE


(a) Consideration. The Purchase Price (before any possible “Contingent
Consideration”, as defined below) for the sale of the Stock by the Sellers to
Purchaser, the Purchaser shall pay to the Sellers the aggregate sum of One
Million Two Hundred Thousand Dollars ($1,200,000) (the “Purchase Price”).


(b) Payment. The Purchase Price shall be paid as follows:


(i) The sum of Four Hundred Thousand Dollars ($400,000) comprised of (x) Three
Hundred Thousand Dollars ($300,000) less offset for uncollected accounts
receivable or any other offset items  mutually agreed upon,  shall be paid 90
days after Closing Date in cash. Purchaser will collect receivables during 90
days and will remit cash of $300,000 less any offset amounts along with
assignment for specific receivables not collected or other offset items utilized
as of that date.  (y) One Hundred Thousand ($100,000) in newly issued stock of
Purchaser’s publicly traded parent corporation, Drinks Americas Holdings, Ltd.
(“DKAM”) (based upon the  closing price of DKAM stock for the trading day
immediately prior to the Closing Date.
.


(ii) The sum of Eight Hundred Thousand Dollars ($800,000) by the execution by
Purchaser at Closing of a promissory note (the “Note”) in favor of Sellers (pro
rata to the Stock being sold by each Seller), which Note shall provide for four
(4) annual installments of Two Hundred Thousand Dollars ($200,000) each, each
installment comprised of One Hundred Thousand ($100,000) in cash (or equivalent)
and One Hundred Thousand Dollars ($100,000) in newly issued DKAM common stock
(based on the average closing price of DKAM stock for the thirty (30) trading
days immediately prior to the installment date). The cash portion of the Note
shall bear interest at 5% compounded annually.


The Sellers agree that all payments of the Purchase Price, which are detailed in
this Exhibit B , sections (b)(i) and (b) (ii),  shall be allocated as follows:
       Cash payments shall be allocated to Paul Walraven (60%) and Jack Mckenzie
(40%)
       Each Seller shall receive 50% of  stock payments


At Closing Fredrick Schulman, as attorney for the Purchaser, shall hold in
escrow a demand note from Purchaser for $300,000 (subject to a reduction
for  uncollected receivables and  any other offset items mutually agreed to by
Purchaser and Sellers along with assignments thereof) and 2 stock certificates
for $50,000 each payable to Sellers plus the installment Note for $800,000
(which is subject to future reduction for any offset items mutually agreed upon
by Purchaser and Sellers).  Samuel Bailey, Jr., as attorney for the Sellers will
hold in escrow the Sellers stock certificates which, in aggregate, represent  a
90% interest  in Olifant U.S.A, Inc. along with the Minute Book and Stock
Certificate Book of Olifant U.S.A, Inc. Upon 90 days from the Closing Date Mr.
Schulman will collect $300,000 less uncollected receivables and less any   other
mutually agreed upon offset items along with assignments thereof, and along with
DKAM stock certificates aggregating $100,000 send them to Mr. Bailey in exchange
for the stock certificates representing a 90% interest in Olifant U.S.A., Inc.
and  the Minute and Stock Certificate Books.
Mr. Schulman and Mr. Bailey will exchange copies of documents which they each,
respectively, will be holding in escrow on the Closing Date.


 
11

--------------------------------------------------------------------------------

 


(c) Contingent Consideration. The Corporation currently operates on a February
fiscal year. For purposes of this Agreement, the 2009 fiscal year ended February
28, 2009 shall be deemed to be the “Base Year”. Commencing the fiscal year
following the Base Year , so long as the Note (subject to the rights of offset
contained in Paragraph 3 of this Agreement) has not been fully paid, in the
event that during the Corporation’s fiscal year case volume of Olifant Vodka
exceeds the prior fiscal year case volume (the “Excess Case Volume”), Sellers
(pro rata to the Stock being sold hereunder) shall be entitled to receive
additional consideration (“Contingent Consideration”) equal to $0.50 for every
case up to 125% of Excess Case Volume, and $1.00 for every case over 125% of
Excess Case Volume. . This item (c) shall terminate on the later of (i) the full
payment of the Note, or (ii) the second year following the Closing. This bonus
payment is contingent upon Olifant on a stand alone basis being profitable on a
gross margin basis in a dollar amount no less than 150% of the total bonus
dollars to be paid.


(d) Registration Rights. If (but without any obligation to do so) the
Purchaser  proposes to register under the Securities Act of 1933, as amended
(the “Securities Act”), any shares of  DKAM  common stock (the “Common Stock”)
that are held by stockholders of DKAM  (other than a registration relating
solely to the sale of securities of participants in an equity incentive plan of
the Purchaser), the Purchaser shall, at such time, promptly give the Sellers
written notice of such proposed registration. Upon written request of the
Sellers, together or individually, given to the Purchaser within 20 days after
the Seller’s receipt of such notice, in connection with such proposed
registration, the Purchaser shall use its reasonable best efforts to cause to be
registered under the Securities Act all of the Common Stock held by the Sellers
which they request to be registered and which they received in consideration
towards the Purchase Price. Notwithstanding the foregoing, the Purchaser shall
have the right to terminate or withdraw any such proposed registration prior to
effectiveness of such proposed registration whether or not the Sellers have
elected to include their shares in such proposed registration. The Sellers shall
provide to the Purchaser all information regarding the Sellers that is
reasonably required in connection with such proposed transaction.


 
12

--------------------------------------------------------------------------------

 
 
EXHIBIT “C” ASSUMED LIABILITIES
 


Wenneker Distilleries Unpaid Invoices




Balance
Invoice Inv. Date Due (Euros)
27026 9/10/2007 € 2,383
27027 9/10/2007 1,637
27028 9/10/2007 1,230
27029 9/24/2007 4,745
27030 9/24/2007 8,175
706017 9/26/2007 257
227043 2/31/2007 573
28008 3/1/2008 1,699
800065 1/4/2008 3,510
800243 1/16/2008 7,781
800296 1/21/2008 8,546
800302 1/25/2008 55,532
801149 2/29/2008 2,942
801150 2/29/2008 6,708
803536 7/14/2008 3,064
803842 7/31/2008 111,159


Total                  € 219,941


 
13

--------------------------------------------------------------------------------

 
 
EXHIBIT “D” EMPLOYMENT AGREEMENT
 
 
 
 
14

--------------------------------------------------------------------------------

 